Citation Nr: 1210683	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  06-00 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than May 13, 2009 for the award of a total disability rating due to individual employability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, granted entitlement to TDIU effective May 13, 2009.  


FINDINGS OF FACT

1.  In December 2011, the Board granted an earlier effective date of August 2005 for the award of TDIU. 

2.  The Board's December 2011 decision did not consider that the Veteran worked full-time until September 2, 2005.  

3.  The Veteran is deemed to have submitted a claim for entitlement to TDIU on February 4, 2004.

4.  The Veteran met the percentage requirements for a grant of TDIU on September 2, 2005 and was first unemployable due to service-connected disabilities on that date.
  

CONCLUSIONS OF LAW

1.  The criteria for vacating the Board's December 2011 decision regarding the grant of an effective date of August 2005 for the award of TDIU have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).

2.  The criteria for an effective date of September 2, 2005, but not earlier, for the award of TDIU have been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motion to Vacate

On December 2, 2011, the Board issued a decision granting the Veteran's claim for an effective date earlier than May 13, 2009 for the award of TDIU.  The Board found that the Veteran's claim for TDIU was filed on May 13, 2009, but the evidence indicated that he was unemployable from August 2005.  However, the record also contains evidence establishing that the Veteran worked full-time through August 2005 until September 2, 2005.  The Board did not consider this evidence in considering the claim for an earlier effective date for the award of TDIU. 

A Board decision may be vacated at anytime upon the Board's own motion.  38 C.F.R. 20.904 (2011).  The Board's December 2011 decision was not based on all the available evidence, and it is therefore vacated.


Earlier Effective Date TDIU

Entitlement to TDIU was granted in a March 2010 rating decision with an effective date of May 13, 2009, the date the RO determined that the Veteran's claim for TDIU was received.  The Veteran contends that an earlier effective date is warranted as he was unemployable many years before 2009, even as early as 1987. 

TDIU may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow substantially gainful occupation as a result of service- connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The grant of TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Court of Appeals for Veterans Claims (Court) and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

In April 2006, in connection with a claim for an increased rating for service-connected posttraumatic stress disorder (PTSD), the Veteran submitted evidence of unemployability.  The evidence, a letter from the Veteran's VA therapist, noted that the Veteran had stopped working for the United States Post Office in 2005 due to problems stemming from his PTSD.  The Court has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

The Board finds that a claim for TDIU was raised along with the claim for an increased disability rating in February 2004 in accordance with Rice.  Evidence received from the United States Office of Personnel Management in June 2009 establishes that the Veteran's last day of full-time employment with the Post Office was September 1, 2005.  Therefore, it is factually ascertainable that the Veteran became unemployable on September 2, 2005.  In addition, the Veteran met the criteria for an award of TDIU under 38 C.F.R. § 4.16(a) on September 2, 2005 as he had one service-connected disability, PTSD, rated as 70 percent disabling.  As noted above, if the Veteran became unemployable after the date of claim, the correct effective date is the date of the unemployability.  38 C.F.R. § 3.400.  In this case, the Veteran was first unemployable on September 2, 2005, after his claim for an increased rating (and TDIU) was received in February 2004.  Thus, the appropriate effective date for the award of TDIU is September 2, 2005, the date it is factually ascertainable that the Veteran became unemployable due to service-connected PTSD.  

The Veteran's representative has argued that an earlier effective date is warranted for the grant of TDIU dating back to 2004, 2000, or 1987.  The basis of these contentions appears to be that the claim for TDIU was originally received in February 2004 and that the evidence of record establishes unemployability dating from 2000 or 1987.  The record clearly documents that the Veteran maintained full-time employment at the Post Office from October 9, 1976 to September 1, 2005.  Although the Veteran reported having trouble at work during an April 1987 VA examination and was found to be unemployable from 2000 by a private physician in July 2010, this evidence is outweighed by the fact that the Veteran remained fully employed until September 1, 2005.  The Board has already determined that a claim for TDIU is deemed to have been received in February 2004 as part of the claim for an increased rating, but the earliest possible effective date is September 2, 2005; the date that it is factually ascertainable the Veteran was unemployable.  

As it is factually ascertainable that the Veteran stopped working on September 1, 2005, after his February 2004 claim for TDIU was received, the appropriate effective date for the grant of TDIU is the date he was first unemployable due to service-connected disabilities, that is, September 2, 2005.  38 C.F.R. § 3.400(o)(1)(2).  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As to VA's duty to assist, the Veteran asserts that an earlier effective date is warranted based on the findings and conclusions contained in the record dated from prior to the grants of service connection.  VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, regardless of whether the records are in Federal custody.  VA has obtained records of relevant treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and employment information.  Therefore, VA has complied with the VCAA's duty to assist. 


ORDER

The December 2, 2011 Board decision granting an earlier effective date of August 2005 for the award of TDIU is vacated.

Entitlement to an effective date of September 2, 2005, but not earlier, for the award of TDIU is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


